     Case: 4:21-cr-00040-MPM-JMV Doc #: 14 Filed: 06/03/21 1 of 1 PageID #: 25




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA

V.                                                   CAUSE NO. 4:21-cr-00040-MPM-JMV

AURELIUS MARCUS MILLER



            ORDER CONDITIONALLY GRANTING MOTION TO WITHDRAW
                          AS COUNSEL OF RECORD


       This matter is before the Court on motion of counsel Merrill K. Nordstrom of the Federal

Public Defender’s Office to withdraw from representation of Defendant, Aurelius Marcus Miller,

in the above-referenced matter [13]. The record indicates the Hon. Michael S. Carr has entered

an appearance as retained counsel for Defendant. As such, the Court finds the motion should be

granted upon the condition that Attorney Nordstrom serve Defendant with a copy of the instant

motion and this order within three (3) business days of this date.

       IT IS, THEREFORE, ORDERED that Merrill K. Nordstrom of the Federal Public

Defender’s Office is granted leave to withdraw as counsel of record for Defendant, Aurelius

Marcus Miller, upon the condition that said attorney serve Defendant with a copy of the instant

motion and this order within three (3) business days of this date. Upon timely filing proof of

service of the motion and order, Attorney Nordstrom shall be relieved of further responsibility in

the above-referenced matter.

       SO ORDERED, this the 3rd day of June, 2021.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
